Citation Nr: 1451568	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1995 to February 1999.  He also had periods of active duty for training and inactive duty training as a member of the Army National Guard and Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  This appeal was previously remanded by the Board in January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In addition to service in the Air Force and Kentucky Air National Guard, the Veteran has reported service in the Florida Army National Guard sometime between 1999 and 2001.  Moreover, he has stated he experienced conflict with his supervisors during this duty period, due to his claimed psychiatric disability.  As the service treatment records related to the Veteran's Florida Army National Guard service are not of record, remand is required in order to obtain these records.  The Board also finds, because the Veteran has asserted his psychiatric symptoms resulted in behavioral problems during service, that all available service personnel records from all branches of service (Air Force, Army National Guard, and Air National Guard) must be obtained.  

Finally, as the Veteran continues to receive VA treatment for his claimed psychiatric disability, any updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the Louisville VA Medical Center and any other VA facilities at which the Veteran has received treatment.  If no such records are available, that fact should be noted for the record.  

2.  Request any available Florida Army National Guard medical treatment records for the Veteran from the appropriate sources, as well as any service personnel records for the Veteran's Air Force, Army National Guard, and Air National Guard service periods.  If no such records are available, that fact should be noted for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

